In a proceeding pursuant to Administrative Code of City of New York § 8-110, the petitioners appeal from a judgment of the Supreme Court, Kings County (Williams, J.), entered May 7, 1990, which dismissed their petition and granted the respondents’ cross motion to enforce a determination of the respondent Commissioner of the New York City Commission on Human Rights dated August 22, 1989, which, inter alia, (1) found that the petitioners had discriminated against the complainant Edwin Negron on the bases of national origin and marital status, and (2) awarded Edwin Negron $10,000 in compensatory damages.
Ordered that the judgment is affirmed, with costs.
The respondents’ determination that the complainant was subjected to unlawful discrimination by the petitioners because of his national origin and marital status is supported by substantial evidence and was, accordingly, properly sustained by the Supreme Court (see, Matter of State Div. of Human Rights v County of Onondaga Sheriff’s Dept., 71 NY2d 623; Matter of Pace Coll. v Commission on Human Rights, 38 NY2d 28). Moreover, the award of compensatory damages of $10,000 to the complainant for the "humiliation, outrage and mental anguish” he suffered is supported by the evidence, which included corroborative testimony of the effects of the discrimination upon the complainant, and is within the range of awards previously approved by this and other courts (see, Matter of New York City Tr. Auth. v State Div. of Human Rights, 78 NY2d 207; Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411; Matter of Lutheran Social Servs. v State Div. of Human Rights, 142 AD2d 950, affd 74 NY2d 824; Matter of Wantagh Union Free School Dist. v New York State Div. of Human Rights, 122 AD2d 846; New York State Dept. of Correctional Servs. v McCall, 109 AD2d 953). Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.